                        IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

SHANE R. CARL,
                                                   ORDER TO CURE DEFICIENT
                      Plaintiff,                   COMPLAINT & MEMORANDUM
                                                   DECISION
v.

STATE OF UTAH et al.,
                                                    Case No. 1:18-CV-97-DB
                      Defendants.
                                                    District Judge Dee Benson



       Plaintiff, Shane R. Carl, a Davis County inmate, filed this pro se civil rights suit, see 42

U.S.C.S. § 1983 (2018), in forma pauperis, see 28 id. § 1915. The Court now screens the

Complaint and orders Plaintiff to file an amended complaint to cure deficiencies before further

pursuing claims.

                                     A. Deficiencies in Complaint

Complaint:

(a) improperly names a judge as a defendant, without considering judicial immunity. (See
below.)

(b) possibly alleges claims that concern the constitutionality of his imprisonment, which should
be brought in a habeas-corpus petition, not a civil-rights complaint.

(c) alleges claims that are possibly invalidated by the rule in Heck. (See below.)

(d) names State of Utah as a defendant which violates governmental-immunity principles. (See
below.)

(e) improperly names public defender as defendant, without considering that public defenders are
not considered to be state actors subject to suit under § 1983.
(f) is perhaps supplemented with claims from letters and documents filed since the Complaint,
which claims should be included in an amended complaint, if filed, and will not be treated
further by the Court unless properly included.

(g) improperly names Ogden Police Department as a defendant, though it is not an independent
legal entity that can sue or be sued.

(h) refers to John-Doe types, without giving detailed information allowing them to be identified.

(i) alleges conspiracy claims that are too vague. (See below.)

(j) improperly names prosecutor as defendant, without considering prosecutorial immunity (see
below).

(k) has claims appearing to be based on conditions of current confinement; however, the
complaint was apparently not submitted using the legal help Plaintiff is entitled to by his
institution under the Constitution. See Lewis v. Casey, 518 U.S. 343, 356 (1996) (requiring
prisoners be given "'adequate law libraries or adequate assistance from persons trained in the
law' . . . to ensure that inmates . . . have a reasonably adequate opportunity to file nonfrivolous
legal claims challenging their convictions or conditions of confinement") (quoting Bounds v.
Smith, 430 U.S. 817, 828 (1977) (emphasis added)).

                                      B. Instructions to Plaintiff

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,



                                                                                                      2
1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

         Plaintiff should consider the following points before refiling Plaintiff’s complaint. First,

the revised complaint must stand entirely on its own and shall not refer to, or incorporate by

reference, any portion of the original complaint. See Murray v. Archambo, 132 F.3d 609, 612

(10th Cir. 1998) (stating amended complaint supersedes original).

         Second, the complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, No. 08-2222, slip op. at 4 (10th Cir.

July 20, 2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d

1242, 1250 (10th Cir. 2008)).

         Third, Plaintiff cannot name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

         Fourth, "denial of a grievance, by itself without any connection to the violation of

constitutional rights alleged by plaintiff, does not establish personal participation under § 1983."

Gallagher v. Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24,

2009).



                                                                                                        3
                                        • Judicial Immunity

       It is well settled that judges "are absolutely immune from suit unless they act in 'clear

absence of all jurisdiction,' meaning that even erroneous or malicious acts are not proper bases

for § 1983 claims." Segler v. Felfam Ltd. P'ship, No. 08-1466, 2009 U.S. App. LEXIS 10152, at

*4 (10th Cir. May 11, 2009) (unpublished) (quoting Stump v. Sparkman, 435 U.S. 349, 356-57

(1978)). The judge here very well may have been acting in a judicial capacity in presiding over

Plaintiff’s case(s); if so, such actions are entitled to absolute immunity. See Doran v. Sanchez,

No. 08-2042, 2008 U.S. App. LEXIS 17987, at *2 (10th Cir. Aug. 19, 2008) (unpublished).

                                               • Heck

       Further, the Court concludes that Plaintiff's claims appear to involve some allegations

that if true may invalidate his continued imprisonment. "In Heck, the Supreme Court explained

that a § 1983 action that would impugn the validity of a plaintiff's underlying conviction cannot

be maintained unless the conviction has been reversed on direct appeal or impaired by collateral

proceedings." Nichols v. Baer, No. 08-4158, 2009 U.S. App. LEXIS 4302, at *4 (10th Cir. Mar.

5, 2009) (unpublished) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). Heck prevents

litigants "from using a § 1983 action, with its more lenient pleading rules, to challenge their

conviction or sentence without complying with the more stringent exhaustion requirements for

habeas actions." Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir. 2007) (citation omitted).

Heck clarifies that "civil tort actions are not appropriate vehicles for challenging the validity of

outstanding criminal judgments." 512 U.S. at 486.

       Plaintiff argues that Defendants violated his constitutional rights in a way that may attack

Petitioner's very imprisonment. Heck requires that, when a plaintiff requests damages in a § 1983



                                                                                                       4
suit, this Court must decide whether judgment in the plaintiff's favor would unavoidably imply

that his continued imprisonment is invalid. Id. at 487. Here, it appears it may regarding some

claims. If this Court were to conclude that Plaintiff's constitutional rights were violated in a

prejudicial manner, it would be stating that Plaintiff's continued imprisonment is not valid. Thus,

the involved claims "must be dismissed unless the plaintiff can demonstrate that his continued

imprisonment has already been invalidated." Id. This has apparently not happened and may result

in dismissal of such claims.

                                         • State Immunity

       Next, regarding claims that have been made against the State, generally, the Eleventh

Amendment prevents "suits against a state unless it has waived its immunity or consented to suit,

or if Congress has validly abrogated the state's immunity." Ray v. McGill, No. CIV-06-0334-HE,

2006 U.S. Dist. LEXIS 51632, at *8 (W.D. Okla. July 26, 2006) (unpublished) (citing Lujan v.

Regents of Univ. of Cal., 60 F.3d 1511, 1522 (10th Cir. 1995); Eastwood v. Dep't of Corrs., 846

F.2d 627, 631 (10th Cir. 1988)). Plaintiff asserts no basis for determining that the State has

waived its immunity or that it has been abrogated by Congress. Because any claims against the

State appear to be precluded by Eleventh Amendment immunity, the Court believes it has no

subject-matter jurisdiction to consider them. See id. at *9.

                                            • Conspiracy

       As to Plaintiff's conspiracy claim, he "must specifically plead 'facts tending to show

agreement and concerted action.'" Beedle v. Wilson, 422 F.3d 1059, 1073 (10th Cir. 2005)

(quoting Sooner Prods. Co. v. McBride, 708 F.2d 510, 512 (10th Cir. 1983)). Plaintiff has not

met this responsibility in his current complaint; his vague assertions that multiple people were



                                                                                                   5
involved in effecting breaches of his civil rights, and, therefore, a conspiracy must be involved,

are not enough. He must assert more detail to pursue this claim further.

                                          • Prosecutorial Immunity

        A prosecutor acting within the scope of his duties enjoys absolute immunity from suit

under § 1983. Imbler v. Pachtman, 424 U.S. 409, 424 (1976). The prosecutor’s acts, as alleged

by Plaintiff, appear to relate to advocacy before the court. This defendant therefore may be

entitled to absolute prosecutorial immunity from this lawsuit.

                               MOTION TO APPOINT COUNSEL

        The Court now addresses Plaintiff's motion for the Court to ask pro bono counsel to

represent him. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d 613,

616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987). However,

the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S. §

1915(e)(1) (2018); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). Plaintiff bears the burden of convincing the Court that his claim has enough merit to

warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to appoint counsel, this Court considers a variety of factors, like “'the

merits of the litigant's claims, the nature of the factual issues raised in the claims, the litigant's

ability to present his claims, and the complexity of the legal issues raised by the claims.'" Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (quoting Williams, 926 F.2d at 996); accord

McCarthy, 753 F.2d at 838-39. Considering the above factors, the Court concludes here that, at

this time, Plaintiff's claims may not be colorable, the issues in this case are not complex, and




                                                                                                         6
Plaintiff is not at this time too incapacitated or unable to adequately function in pursuing this

matter. Thus, the Court denies for now Plaintiff's motion for appointed counsel.

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a form complaint and

habeas petition for Plaintiff to use should Plaintiff choose to file an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff's motion for appointed counsel is DENIED, (see Doc. No. 5); however, if, after the

case develops further, it appears that counsel may be needed or of specific help, the Court will

ask an attorney to appear pro bono on Plaintiff's behalf.

(5) Plaintiff’s motion for subpoena is DENIED as premature. (Doc. No. 7.) There is not even a

valid complaint on the docket as of this Order.

(6) Plaintiff’s motion to amend/correct the Complaint is GRANTED with the guidance noted

above. (Doc. No. 8.)

                       DATED this 12th day of October, 2018.

                                               BY THE COURT:




                                               JUDGE DEE BENSON
                                               United States District Court




                                                                                                       7
